[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISQUALIFY
The plaintiff has moved to disqualify the attorney representing the defendant in this action. It is the plaintiff's claim that defendant's counsel has represented the plaintiff in the past. This has been admitted by defendant's counsel, but he has denied any unusual or confidential information from that prior representation which could be used against; the plaintiff's interest. Defendant's counsel represented the plaintiff on her sale of real property prior to her marriage to the defendant and represented the plaintiff and the defendant on the purchase of their present marital home. While the plaintiff claimed in her motion that defendant's counsel was consulted by her for the preparation of a will, defendant's counsel has denied that that is so. CT Page 1664
The attorneys for each of the parties have been discussing the possible settlement of this matter. The claim of disqualification has only recently been made, now that it has been determined that settlement discussions may not bear fruit.
At issue here are the Rules of Professional Conduct, more particularly, rules 1.7, 1.9 and 1.6. The court finds that no confidential information has been obtained by defendant's counsel by reason of his past representation of the plaintiff. The facts of this case are not materially different from those before the court in Riccitelli v. Riccitelli, Superior Court, New Haven Judicial District, docket no. 317852 (see Memorandum of Decision attached).
For the reasons herein and therein set forth, the plaintiff's motion is denied.
EDGAR W. BASSICK, III, JUDGE